Order entered November 16, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-01210-CV

                    IN THE INTEREST OF S.J., A CHILD

               On Appeal from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-21-0985-X

                                    ORDER

      Before the Court is the November 14, 2022 request of Arturo Neria, Jr.,

Official Court Reporter for the 305th Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the request and extend the deadline

to November 28, 2022. We caution Mr. Neria that further extension requests in

this accelerated appeal involving the termination of parental rights will be

disfavored.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE